FILE COPY




                                In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-17-00362-CR
                                 No. 02-17-00363-CR

                     MATTHEW AYRTON SHIPP, Appellant

                                          V.

                              THE STATE OF TEXAS



                      On Appeal from the 432nd District Court
                               Tarrant County, Texas
                       Trial Court No. 1485913D, 1498473D


                              ABATEMENT ORDER

      It has come to our attention that appellant’s brief has not been filed.

Appellant’s brief was originally due on January 18, 2018. This court has previously

granted four extensions of time to file appellant’s brief in this case. We have notified
                                                                                         FILE COPY




the trial court judge and the attorneys of record that appellant’s brief has not been

filed, as required by rule 38.8(b). See Tex. R. App. P. 38.8(b). Because we have not

received a satisfactory response to our prior notification and in accordance with rule

38.8(b), we abate the appeal and remand this case to the trial court.

       The trial court shall conduct a hearing, with appellant and appointed counsel,

Jack V. Strickland, present.        At the hearing, the court shall make the following

findings on the record:


       1.      Determine whether appellant desires to prosecute the appeal;

       2.      Determine why appointed counsel has not filed a brief and
               whether counsel has abandoned the appeal;

       3.      If appointed counsel has not abandoned the appeal and appellant
               desires to continue the appeal, determine the exact date that
               counsel will file a brief on appellant’s behalf in the court of
               appeals;

       4.      Determine whether substitute counsel should be appointed to
               represent appellant and appoint substitute counsel, if necessary;1

       5.      Determine whether appellant desires to proceed pro se. If so,
               admonish appellant of the dangers and disadvantages of self-
               representation in accordance with Faretta v. California, 422 U.S.
806, 835, 95 S. Ct. 2525, 2541 (1975) and Hubbard v. State, 739
S.W.2d 341, 345 (Tex. Crim. App. 1987) and determine whether
               appellant’s decision to proceed pro se is competently and
               intelligently made; and

       1If substitute counsel has been appointed to represent appellant, the supplemental record
shall reflect that substitute counsel has been notified of the appointment. If appellant is
incarcerated, the trial court shall also retain him in the county for a reasonable period of time to
allow substitute counsel an opportunity to confer with appellant.

                                                 2
                                                                                FILE COPY




       6.     Take any other measures that the trial court deems necessary to
              insure appellant does not forfeit his right to appeal.

       The trial court shall file a record of the hearing in this court on or before

Monday, November 26, 2018. The record shall include a supplemental reporter's

record and supplemental clerk's record. Upon our receipt of the supplemental record,

the appeal of this cause shall be reinstated automatically without further order.

       The clerk of this court shall transmit a copy of this order to the attorneys of

record, the trial court judge, the trial court clerk, and the court reporter.

       Dated October 25, 2018.

                                                         Per Curiam




                                             3